Exhibit EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into October 15, 2008 by and between VAIL HOLDINGS, INC., a Colorado corporation (the “Company”), a wholly-owned subsidiary of VAIL RESORTS, INC., a Delaware corporation (“VRI”), and Keith Fernandez (“Executive”). Whereas the parties had previously entered into that certain Amended and Restated Employment Agreement, dated May 4, 2006, as amended by that Amendment to Employment Agreement, dated August 6, 2007 (the “Original Agreement”), but now desire to make certain updated to the terms contained in that Original Agreement as required to comply with law and as otherwise agreed to herein and in order to accomplish the foregoing to enter into this replacement Agreement. The parties hereto agree as follows: 1. Employment. (a)The Company hereby employs Executive to serve as President and Chief Operating Officer of Vail Resorts Development Company on the terms and conditions set forth herein.
